Citation Nr: 1727887	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-15 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for left thigh disability (residuals punji stick wound, left thigh, with damage to muscle group XIV, lateral femoral cutaneous nerve damage, and scar).

2.  Entitlement to an increased rating in excess of 10 percent for left knee disability associated with punji stick injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty under 38 C.F.R. § 19.9 (a) to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for proper appellate decision"); see also Green, 1 Vet.App. at 124 (holding that remand is appropriate where the Board relied on an inadequate examination report); 38 C.F.R. § 4.2 (2016).

Left Thigh Disability

The record shows that service connection has been established for residuals punji stick wound, left thigh, with damage to muscle group XIV, lateral femoral cutaneous nerve damage, and scar-rated at 10 percent since November 1988 (zero percent from March 1971).  See SSOC (April 2015), Rating Decision (May 1989), and Rating Decision (October 1971).

Here, the Board finds that the May 2009 VA examination is inadequate to evaluate the Veteran's service-connected left thigh disability.  Although the May 2009 VA examination report addresses the Veteran's left thigh scar, associated with puncture wound from a punji stick when the Veteran served in Vietnam, the examination report does not provide sufficient information to ascertain whether there are separately ratable muscle or nerve symptoms.  Accordingly, remand for new VA examinations to address all residuals-to include those arising from scar, muscle, and nerve damage-is necessary.

Left Knee Disability

In view of a recent decision of the Court of Appeals for Veterans Claims (Court), remand of the left knee claim is necessary.  In Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the most recent report of VA examination does not reflect the necessary testing or findings.  Therefore, remand is necessary for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  All updated VA treatment records should be associated with the claims file.  All responses received must be associated with the electronic claims file.  

2.  The Veteran should be scheduled for VA examinations to ascertain the severity of the Veteran's service connected left thigh disability and left knee disability.  In this regard, examinations should be conducted using the most recent Disability Benefits Questionnaire for Scars, Muscle Injuries, Peripheral Nerve Conditions, and Knee and Lower Leg Conditions.  The claims file should be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact on daily activities and employment.

For muscle examination, the examiner should clearly indicate the severity of any shown damage to muscle group XIV.

For nerve examination, the examiner should clearly identify the nerve(s) effected by the punji injury and the severity of any nerve(s) effected; also, the examiner should indicate whether there is any nerve impairment attributable to scar from the punji injury.

For knee examination, to the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for each knee.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




